Citation Nr: 0530587	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
viscerotropic leishmaniasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain, Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
February 1990.

By rating action dated in March 2000, the Regional Office 
(RO) proposed that the 100 percent evaluation in effect for 
viscerotropic leishmaniasis be reduced to 20 percent.  The 
appellant was provided with notice of this proposal in a 
letter dated March 27, 2000.  In April 2000, the veteran 
requested a personal hearing on the proposal to reduce his 
100 percent rating.  A RO hearing was held in June 2000, and 
a RO hearing officer's decision that same month confirmed the 
propriety of the proposed reduction.  However, by a letter 
dated June 30, 2000, the RO erroneously informed the veteran 
that the proposed reduction action had been taken, and that 
the 100 percent rating was decreased to 20 percent, effective 
September 1, 2000.  The veteran expressed disagreement 
therewith in August 2000.  By a letter dated in August 2000, 
the RO clarified that final action on the proposed reduction 
had not been made, and that the 100 percent rating for 
viscerotrophic leishmaniasis was continued.  He was informed 
that as there had been no final action on the proposed 
reduction, his August 2000 statement could not be accepted as 
a notice of disagreement.  

This appeal is taken from a rating decision dated in October 
2000, which reduced the 100 percent evaluation to 20 percent, 
effective January 1, 2001.  The Board notes that a March 2002 
rating action increased the evaluation assigned for the 
veteran's sole service-connected disability to 40 percent, 
effective January 1, 2001.  

When this case was previously before the Board of Veterans' 
Appeals (Board) in May 2003 and May 2004, it was remanded in 
order to comply with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)).  The case is again before the Board for 
appellate consideration.

In August 2004, the appellant submitted a statement which has 
been construed as a claim for service connection for 
cutaneous leishmaniasis.  The record does not reflect that 
this issue has been developed for appellate consideration at 
this time.  Further, it is not inextricably intertwined with 
the claim of entitlement to restoration of a 100 percent 
rating for the viscerotrophic leishmaniasis.  Thus, the Board 
may proceed to adjudicate the current appeal without 
consideration of the claim for service connection for 
cutaneous leishmaniasis which was filed in August 2004.  

The evidence of record reasonably raises the claim of 
entitlement to service connection for a mood disorder as 
secondary to the service-connected viscerotrophic 
leishmaniasis.  See Problem List dated January 16, 1998 and 
the April 2000 lay statement in support of claim.  As this 
claim has not been developed for appellate review, it is 
referred to the RO for appropriate action.  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998); Suttman v. Brown, 5 Vet. 
App. 127, 132 (1993).  

In March 2003, for good cause shown, namely the veteran's 
hardship and financial problems associated with unemployment, 
his motion for advancement on the docket was granted.  See 38 
U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2004).  

The Board notes that additional evidence was received into 
the record in September 2005, following issuance of the most 
recent supplemental statement of the case, and certification 
of the appeal to the Board.  However, this evidence includes 
clinical statements dated subsequent to the reduction rating 
action, and statements from the veteran, which reference 
treatment after the reduction rating action.  Evidence 
relevant to the issue on appeal is that of record, or which 
may be presumed to have been in VA possession, at the time of 
the October 2000 reduction rating action.  While these 
documents are relevant to any future increased rating claim, 
they are not relevant to the rating reduction issue on 
appeal.  As such, the veteran is not prejudiced by the 
Board's consideration of the issue on appeal without remand 
for RO consideration of the additional evidence.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met. 

2.  Competent clinical evidence of record establishes that 
treatment for active visceral leishmaniasis (as opposed to 
treatment for current residual symptomatology) had ceased 
more than six months prior to reduction of the 100 percent 
rating.  

3.  The evidence of record at the time of the October 2000 
rating reduction established material improvement in the 
veteran's service-connected viscerotrophic leishmaniasis that 
was reasonably certain to be maintained under the ordinary 
conditions of life.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
viscerotrophic leishmaniasis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.105(e), (i), 3.344(c), 4.1, 4.10, 4.88b, 
Diagnostic Code 6301 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

The VA satisfied its duty to notify by means of a May 10, 
2004 VA letter from the agency of original jurisdiction (AOJ) 
to the appellant that was issued subsequent to the initial 
AOJ decision.  The letter informed the appellant of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit any evidence in his 
possession relevant to the appeal to VA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided prior to 
VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
      
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the May 10, 2004 notice was provided to the 
appellant after the initial adjudication in October 2000, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the Board notes that it is 
the evidence of record at the time of the rating reduction 
that is for consideration in a restoration of a rating case.  
The appellant's claims file contains service medical records 
and reports of post service treatment and examinations, VA 
and private.  The appellant accompanied by his spouse 
presented testimony before a RO hearing officer in June 2000.  
The appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Hence, VA's duty to assist the 
appellant in the development of his claim has been satisfied.  



Restoration of the 100 Percent Rating for Viscerotrophic 
Leishmaniasis

The veteran contends that the October 2000 rating decision 
reducing the disability evaluation assigned to his service-
connected viscerotrophic leishmaniasis was improper.  

At the outset, the Board acknowledges the veteran's assertion 
that the version of Diagnostic Code 6301 in effect prior to 
August 30, 1996 should be applied to his appeal instead of 
the current version of Diagnostic Code 6301 effective August 
30, 1996.  The diagnostic criteria codified at 38 C.F.R. 
§ 4.88b, Diagnostic Code 6301 was amended July 31, 1996, and 
became effective August 30, 1996.  61 FR 39875.  

The Board observes that prior to August 30, 1996, Diagnostic 
Code 6301 provided a 100 percent evaluation for visceral 
leishmaniasis as active disease and for one year's 
convalescence.  38 C.F.R. § 4.88a, Diagnostic Code 6301 
(prior to August 30, 1996).  The revised version, in effect 
from August 30, 1996 provides that during treatment for 
active disease a 100 percent evaluation is warranted.  The 
Note following the diagnostic criteria provides that: A 100 
percent evaluation shall continue beyond the cessation of 
treatment for active disease.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  Residuals such as liver damage or 
lymphadenopathy should be rated under the appropriate system.  
38 C.F.R. § 4.88b, Diagnostic Code 6301 including Note 
(2005).  

The veteran seeks to apply Karnas v. Derwinski, 1 Vet. App. 
308 (1991) to this case.  In Karnas, the United States Court 
of Appeals for Veterans Claims (Court) held that, where a law 
or regulation changes during the pendency of a claim or 
appeal, the Board must apply the version of the law that is 
more favorable to the claimant.  In this case, the proposed 
reduction was initiated in March 2000, and an October 2000 
rating decision reduced his 100 percent rating effective from 
January 1, 2001.  Thus, the law that governs the veteran's 
claim is the revised version as the veteran's claim was not 
pending at the time the Diagnostic Code was revised.  38 
C.F.R. § 4.88b, Diagnostic Code 6301 (effective August 30, 
1996).  

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 38 
C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Unless 
otherwise provided in paragraph (i), if additional evidence 
is not received within the 60 day period, the RO is to take 
final action and the award is to be reduced or discontinued 
effective the last day of the month in a 60-day period from 
the date of notice to the beneficiary of the final rating 
action expires.  38 C.F.R. § 3.105(e) (2005).

Additionally, the advance written notice concerning the 
proposed reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2005).  These 
procedures must be followed by VA before it issues any final 
rating action reducing the rating.  Brown v. Brown, 5 Vet. 
App. 413, 418 (1993).

In the present case, by rating decision dated in March 2000, 
the RO proposed to reduce the veteran's rating for 
viscerotrophic leishmaniasis from 100 percent disabling to 20 
percent disabling.  This rating decision was mailed to the 
veteran under a cover letter dated March 27, 2000, which 
explained his right for a hearing and that he had 60 days 
from the date of the letter to submit additional medical 
evidence that his rating should not be reduced.  The veteran 
through his accredited representative requested a hearing 
pending the reduction.  The RO received that written request 
on April 13, 2000.  As demonstrated by a VA Form 119, Report 
of Contact, on May 3, 2000 the accredited representative 
requested a personal hearing on the proposed reduction from 
100 percent disabling to 20 percent disabling.  The personal 
hearing took place on June 12, 2000.  The veteran and his 
spouse presented testimony and submitted additional medical 
evidence supporting their contention that the reduction 
should not take place.  After review of the testimony and 
other evidence of record, the proposed reduction was 
confirmed.  The RO took final rating action in October 2000, 
and reduced the veteran's disability rating to 20 percent, 
effective January 1, 2001.  Consequently, the record 
establishes that the RO complied with all procedural 
requirements set forth in 38 C.F.R. § 3.105(e) and (i).  As 
noted above, a March 2002 rating action assigned a 40 percent 
rating from January 1, 2001.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (as in effect in October 2000).

Reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned to the condition.  38 
C.F.R. § 3.344(c) (2005).  Provisions (a) and (b) of 38 
C.F.R. § 3.344 must be applied in reduction cases involving 
an evaluation that continued at the same level for five years 
or more.  Section 3.344(a) provides that when ratings have 
been in effect for long periods at the same level (protected 
ratings), examinations less full and complete than those on 
which payments were authorized or continued will not be used 
as a basis of reduction.  38 C.F.R. § 3.344(a); see 38 C.F.R. 
§ 3.344(c) (2005).  That regulatory section further provides 
that, even where material improvement in a service-connected 
mental or physical condition is clearly reflected by the 
evidence, VA must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  38 C.F.R. § 3.344(a) 
(2005).  If a reduction of a protected rating is at issue, 
the Board must establish, by a preponderance of the evidence 
and in compliance with 38 C.F.R. § 3.344 that a rating 
reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 
120, 123-24 (2002) (citing Brown v. Brown, 5 Vet. App. 413, 
421 (1993)). 

In this case, the veteran's 100 percent rating for residuals 
of viscerotrophic leishmaniasis was in effect for more than 
eight years (from July 1992 to January 2001).  Hence, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.  

Whether or not the veteran currently meets the criteria for a 
100 percent evaluation is not necessarily the issue and under 
the circumstances of this case, a reduction essentially 
requires evidence of material improvement and reasonable 
certainty that such improvement will be maintained under the 
ordinary conditions of life.  Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991).  

Clinical documents of record establish that the veteran was 
diagnosed with viscerotrophic leishmaniasis in May 1994 
following evaluation at the C.C.F.  The serology results were 
confirmed by the Centers for Disease Control, CDC, in 
Atlanta, Georgia.  Dr. D.L. at the C.C.F., in May 1994, 
remarked that although little evidence exists regarding the 
potential utility of antiparasitic therapy in such 
individuals, the plan was to commence therapy with Pentostam, 
the mainstay therapy in visceral leishmaniasis.  In May 1994, 
bone marrow isolate was definitively identified as Leishmania 
donovani at the CDC.  

A June 1997 statement from Dr. D.L. reflects that since the 
veteran's last evaluation in January 1997, the veteran had 
remained stable.  His constitutional symptoms were the same 
as those which he presented with at the time of his diagnosis 
of leishmaniasis.  They improved with therapy, but had not 
completely resolved, and were stable over time.  His 
examination was normal.  It was opined that while it remained 
somewhat unclear as to whether his ongoing symptoms were a 
manifestation of viscerotrophic leishmaniasis, there was 
little known about this entity in terms of long term follow-
up.  Dr. D.L. believed it was premature to conclude that the 
veteran's symptoms were unrelated to his original infection.  
At that time, he was unwilling to conclude that the "case 
should be closed" regarding the resolution of the infection.  
In December 1997, Dr. D.L. reported that the veteran 
continued to experience ongoing constitutional symptoms 
following his culture proven episode of viscerotrophic 
Leishmania donovani infection in 1994.  It was noted that 
these symptoms had initially improved following a course of 
Pentostam, but had recurred.  It was unclear to him as to 
whether the veteran's ongoing symptoms were indeed 
attributable to leishmaniasis.  He opined that there still 
remained a potential possibility, given the uncertainty in 
the literature regarding the sensitivity of bone marrow 
cultures in patients with this syndrome.  He noted that Dr. 
B.H. at the CDC agreed that the likelihood of persistent 
leishmaniasis was difficult to assess, but that periodic 
continued follow-up was necessary.  

An October 1997 letter from Dr. B.H. from the CDC shows that 
according to Dr. D.L., the veteran had temporary improvement 
in his symptomatology.  However, in early 1995, his 
constitutional symptoms recurred and have persisted.  The 
etiology of his symptomatology remained unclear.  Although 
follow-up leishmanial cultures of bone marrow aspirates had 
repeatedly been negative, as recently as September 1997, that 
did not rule out the possibility of continued infections.  
The likelihood that he had persistent leishmaniasis was 
difficult to assess because his course had been atypical and 
the available tests were inadequate for detecting low levels 
of infection.  

Dr. F.H., VA Infectious Disease clinic, noted in January 1998 
that the veteran had a subclinical form of viscerotrophic 
leishmaniasis secondary to Leishmania donovani.  He expressed 
concern that the veteran might be slowly relapsing despite 
negative bone marrow cultures.  He noted that the veteran 
needed long term followup and would probably require repeated 
bone marrow cultures until he declared with obvious disease 
or recovered.  The impression noted that the veteran was 
appropriately diagnosed and treated, and that although a 7 
day drug holiday was required, it was a bit long, and might 
contribute to greater than normal relapse rate.  It was 
opined that the veteran was clearly at risk of recrudescent 
disease despite negative bone marrow cultures.  

In relevant part, a March 1998 statement from Dr. F.H., 
Associate Professor, Geographic Medicine & Pathology, noted 
that treatment with Pentostam usually provides an 85 percent 
cure rate.  He further stated that relapse will occur even 
with an optimal course and may be delayed by years.  Dr. F.H. 
indicated that he supported the veteran's treating 
physician's decision to maintain twice-yearly appointments, 
with the possibility of more bone marrow examinations should 
the veteran's symptoms worsen.  The letter discussed 
diagnostic options to include repeat bone marrow aspirate, 
serologic response to K39 antigen, and polymerase chain 
reaction (PCR) analysis.  He sent a portion of sera to 
Infectious Diseases Research Institute in Seattle, WA to be 
directly compared with older sera samples from the veteran to 
determine if the titres were declining or increasing.  It was 
stated that stable titres would be uninterpretable.  The PCR 
technique was a controversial diagnostic procedure that Dr. 
B.H. at CDC would not accept as an indication for treatment.  
He concluded stating that we all acknowledged the possibility 
of relapse, but were very reluctant to treat the veteran 
empirically with sodium stibogluconate (Pentostam) or 
amphotericin because of the considerable toxicity involved.  
He stated however, we could continue our indefinite 
"watchful waiting" approach until either resolution or 
relapse declared itself.  

In an August 1998 statement from Dr. D.L., he noted that the 
constitutional symptoms persisted and that it was difficult 
to know whether these symptoms were attributable to ongoing, 
though indolent, viscerotrophic leishmaniasis.  In the 
absence of a change in his clinical course or physical 
examination, he elected to hold off on repeating another bone 
marrow examination.  He wondered whether a component of the 
veteran's gastrointestinal symptoms might be attributable to 
irritable bowel syndrome.  He initiated a trial of Donnatal.  

In May 1999, the veteran was afforded a VA compensation and 
pension physical examination to evaluate the status of the 
viscerotrophic leishmaniasis which was exactly two weeks 
after his infectious disease clinic visit on April 27, 1999.  
The infectious disease visit and clinic chart were used for 
the content of the compensation and pension request.  The 
veteran reported that he continued to have sporadic rashes, 
visual disturbances, tinnitus, polyarthralgia, occasional 
abdominal pain, and pleuritic pain.  His current symptoms 
were pleuritic pain.  He also reported being seen in area 
emergency rooms.  The examination report shows that Dr. F.H. 
noted that the veteran complained of fatigue whose etiology 
was unclear.  He noted that the veteran presented with early 
osteoarthritis of the shoulders and knees.  Dr. F.H. was 
going to check the R39 Elisa as surrogate markers for 
increasing parasitic load.  A handwritten note presumably 
written by Dr. B.F. indicates that "this is a research test 
and cannot at this time be used for diagnostic purposes.  One 
year ago the test was negative which suggests no expanding 
parasite burden."  The veteran's laboratory tests were as 
follows:  ANA negative; RPR negative; rheumatoid factor less 
than 20; and sedimentation rate was 1.  These were compared 
with laboratory results from January 1999 and were found to 
be without change.  It was noted that the Dr. F.H. believed 
the veteran was and possibly still is infected with the 
protozoa pathogen Leishmania donovani.  The repeat RK39 was 
not available.  Dr. F.H. indicated that if the titers 
declined, this indicated that the disease continued to be in 
remission or increasing, which may support invasive 
evaluation.  Stable titres were uninterpretable.  Dr. F.H. 
acknowledged the possibility at any point in time of relapse 
and believes the veteran was stable at that time.  Dr. B.F. 
noted that an addendum would be submitted if the results were 
unusual.  

In April and September 1999, he was evaluated for chest pain 
at H.M.H.S. (S. E.H.C.).  The chest x-ray, stress test, and 
labs were within normal.  The September 1999 ECG showed sinus 
arrythmia without ectopy and was deemed abnormal.  The final 
assessment was atypical chest pain, normal EKG, normal 
myocardial enzyme profile, history of leishmaniasis, and 
history of rheumatic fever.  

The February 2000 VA examiner, Dr. B.F. recognized that Dr. 
F.H. was the local expert on leishmaniasis.  The examination 
report reflects that Pentaspan was 85 percent effective, but 
there was a risk of recrudescence or recurrence of the 
disease and unfortunately, the diagnostic tests had a low 
sensitivity: they were not 100 percent at making the 
diagnosis.  He felt the veteran's symptoms were likely to be 
consistent with ongoing viscerotropic leishmaniasis.  But he 
also felt that since the symptoms were not as severe as in 
the past, he did not want to subject the veteran to a 
potentially toxic therapy of either Pentaspan or 
amphotericin, but to instead, take a watch-and-wait approach 
to his illness.  He currently worked in car sales on 
commission.  He was recently treated with Levofloxacin and 
guaifenesin for bronchitis.  He occasionally took acyclovir 
for oral herpes lesions.  The examination was normal.  The 
assessment reveals that the veteran was status post treatment 
in 1992 with some improvement in his symptoms, but he had had 
persistent mild symptoms.  It was determined by Dr. B.F. to 
continue the watch-and-wait approach established by Dr. F.H.  
If the veteran's symptoms worsened, she would then consider 
undergoing a repeat bone marrow biopsy and another course of 
treatment.  

A March 2000 letter from Dr. F.H. noted as medical history 
that the veteran had been treated with Pentostam.  He had had 
side effects necessitating a drug holiday of about a week - 
which can be associated with late relapses after therapy.  
His symptoms improved with therapy.  That represented a very 
unusual case with regard to the very long prodromal period as 
well as the dissociation between culture positivity and 
normal objective findings.  Starting in 1996, he had 
recrudescent symptoms of fatigue, myalgias/arthralgias, and 
difficulty in concentration.  This raised obvious concerns 
over possible post-treatment relapse (about 10 percent of 
cases do this).  Dr. D.L. had reported a normal examination.  
His laboratory values were within normal range, without 
specific evidence of bone marrow dysfunction, systemic 
inflammation or liver inflammation.  He had had at least two 
bone marrow cultures at the C.C.F. that were negative.  Dr. 
F.H. reported that he had seen the veteran on several 
occasions starting in 1998.  The veteran was well nourished, 
well-appearing and afebrile.  Cardiopulmonary and abdominal 
examinations were within normal limits.  His complaints of 
ankle pain correlated with decreased range of motion of his 
right ankle, but without evidence of swelling or bony 
deformity.  Dr. F.H. noted that his physical and laboratory 
examinations were otherwise consistent Dr. D.L.'s evaluation:  
There was no evidence of chronic febrile, wasting illness 
typical of classic visceral leishmaniasis.  However, in view 
of the usually subtle presentation of previous and well-
documented illness, the veteran was subjected to bone marrow 
aspiration for culture in January 2000 at VA.  Dr. F.H. noted 
that he studied the January 2000 sera in comparison to 
archived sera from January 1998 and April 1999 for sero 
reactivity to recombinant k39 antigen.  Per the CDC, the bone 
marrow did not grow anything on culture.  His anti-Leishmania 
donovani titer was negative (previously positive at 1:32).  
His smears at the CDC and in VA pathology lab were all 
negative for amastigotes.  He also had no increased sero 
reactivity against rK39 compared to North American controls.  
Using two standard deviations as the cut-off, he concluded 
that the veteran did not have evidence of significant anti-
K39 sero reactivity.  Dr. F.H. added a disclaimer noting that 
rK39 Elisa was an experimental serologic test in use as an 
epidemiologic tool.  It was not FDA-approved for diagnosis.  
In summary, Dr. F.H. provided that the veteran described 
chronic fatigue, myalgias/arthralgias and cognitive 
impairments that did not manifest with objective findings 
typical of active chronic infection although they were 
similar to those associated with his original diagnosis.  His 
current round of diagnostic studies did not confirm active 
visceral leishmaniasis, as defined by the presence of 
culturable parasites.  Dr. F.H. added that although 
serologies do not make the diagnosis of visceral 
leishmaniasis, the lack of anti-leishmania antibodies at that 
time supported the absence of relapsing disease.  However, 
neither serologies nor cultures disprove the presence of 
latent infection, which was probably typical in treated 
patients and posed a risk of recrudescent disease if 
immunosuppression occurred later in life (akin to herpes 
simplex or varicella infection, where drugs cure disease but 
do not eliminate latency).  

In April 2000, following the proposed rating reduction, the 
veteran requested treatment for viscerotrophic leishmaniasis 
with Pentostam or Amphoterocin.  

An April 2000 statement from a friend of the veteran who is 
also a licensed professional counselor with more than 20 
years of experience in mental health, observed his complaints 
of chronic pain and tiredness.  She noted that sometimes he 
was irritable and impatient which was unlike him.  Other 
times, he appeared sad or depressed.  She also remarked on 
his lack of concentration and noted that the veteran had nine 
of the nine symptoms for Major Depression as per DSM-IV, on a 
consistent basis.  He related that constant pain interfered 
with his job and home life substantially.  He did not feel 
well a lot of the time.  

An April 2000 statement from Dr. D.L. reflects that the 
veteran remained under his care for viscerotrophic 
leishmaniasis due to Leishmania donovani.  It was noted as 
medical history that the veteran had been treated with 
Pentostam, and that his symptoms had improved.  Initially, he 
did well following treatment, but his symptoms recurred and 
have waxed and waned over the subsequent six years.  Numerous 
repeat bone marrow aspirates have failed to grow the 
parasite, most recently in January 2000.  He was seen in 
consultation by Dr. F.H. at the VA for a second opinion.  Dr. 
F.H. performed serial ELISA assays in 1998, 1999, and January 
2000.  The most recent testing demonstrated no increased sero 
reactivity compared with North American controls.  Despite 
these findings, the veteran continues to have waxing and 
waning constitutional symptoms, analogous to the symptoms 
with which he presented originally and which ultimately 
responded to Pentostam therapy.  

Dr. D.L. emphasized that the viscerotrophic leishmaniasis, a 
pauci-parasitic disease, is very uncommon and a different 
form of the disease compared with classic visceral 
leishmaniasis.  The veteran's form is characterized by a 
paucity of parasites.  Bone marrow examinations and cultures 
are not completely sensitive in establishing the diagnosis in 
classic visceral leishmaniasis and probably substantially 
less sensitive in viscerotrophic leishmaniasis, given the low 
parasite burden.  It is for this reason that we have 
performed serial bone marrow examinations given his ongoing 
symptoms.  Dr. D.L. did not believe that even multiple 
negative marrow examinations and cultures could be assumed to 
absolutely exclude the presence of residual infection.  He 
added that the ELISA assay was an epidemiologic tool and not 
an FDA-approved diagnostic test.  While patients with 
visceral leishmaniasis usually demonstrated increased sero 
reactivity to rk39, he was unaware of substantial data in 
patients with viscerotrophic disease.  Thus, he believed the 
rk39 test could not be relied upon to definitively exclude 
residual infection in this specific clinic setting.  While he 
could not say with medical certainty that the veteran's 
ongoing constitutional symptoms were attributable to active 
residual viscerotropic leishmaniasis, neither could he 
exclude with medical certainty that they were not.  He 
further opined that he did not believe the available negative 
diagnostic testing proved beyond a reasonable doubt in this 
unusual form of leishmaniasis that the veteran was indeed 
cured.  The reporting physician additionally indicated that 
while he had been tempted to retreat the veteran with 
Pentostam, as this therapy was potentially toxic, the 
physician had tried to establish a parasitologic diagnosis 
before committing the veteran to additional toxic 
chemotherapy.

The veteran accompanied by his spouse presented testimony 
before a Hearing Officer in June 2000.  The veteran testified 
that he felt like superman after the 1994 treatment.  
Transcript (T.) at 13.  All his energy was back.  T. at 13.  
He felt great.  T. at 13.  In a about a year or so it came 
back.  T. at 13.  The symptoms worsened.  T. at 13.  His 
joint and muscle pain have worsened a little since 1994 
(grant of 100 percent rating).  T. at 2.  He reported having 
gained a little weight.  He was a lot less active, but is 
able to function.  T. at 3.  He was weak all of the time.  T. 
at 3.  He had memory loss, difficulty concentrating, and skin 
rashes that came and went.  T. at 4.  He had more breakouts 
on his lips --cold sores, than what his doctor feels he 
should.  Id.  He had sores in his mouth 2 or 3 times a month.  
Id.  He had a rash on his abdomen approximately 2 months 
earlier.  Id.   The rashes itched and lasted anywhere from 3 
weeks to 1 month.  Id.  The last rash was treated with Selsun 
blue. T. at 5.  He normally did not do anything.  Id.  He has 
no heart damage, just chest pains.  Id.  He had outbreaks of 
bronchitis which doctors have not attributed to 
leishmaniasis.  T. at 5.  His spleen was sensitive on recent 
examination.  T. at 6.  He has left quadrant tenderness.  Id. 
He has diarrhea 2 or 3 times a month.  T. at 6-7.  As far as 
he knows, he has no kidney problems.  T. at 6.  He has night 
sweats all the time.  T. at 7.  He gets damp and chilled.  
Id.  The night sweats did not wake him but he did have sleep 
disturbances once or twice a month.  T. at 7.  He reported 
that he was seen by Dr. D.L., a private physician at C.C.F. 
and Dr. F.H. at VA.  T. at 8.  He indicated his primary 
physician was Dr. D.L.  T. at 8.  He reported that he was not 
on longstanding medications.  T. at 8.  He medicated off and 
on for symptoms using acyclovir and sleep medications for 
muscle pains and aches.  T. at 8.  He had noted an 
improvement in the severe burning pain up and down his spine.  
T. at 9.  Other than that, he does not see any improvement.  
T. at 9.  He felt worse than before.  T. at 9.  

The veteran's spouse testified that he was weak and did not 
feel good.  T. at 11.  She also reported that at nighttime he 
moaned in pain.  T. at 11.  She massaged his hands and feet.  
Id.  He always complained of pain.  Id.  There was never a 
break in their home.  Id.  Some days were good, some were 
better than others.  Id.  He was not where should be if he 
was cured.  Id.  He was always late because he had a hard 
time moving out of bed.  Id.  He sometimes used a cane to get 
out of bed because he was unable to get out on his own.  Id.  
He had regular chest pains.  Id.  A year ago he was 
hospitalized overnight for observation.  Id.  All the tests 
came back okay.  T. at 11.  He had chest pains yesterday.  T. 
at 12.  He was unable to carry things.  T. at 12.  He 
complained about his stomach.  T. at 12.  

The veteran stated that he used a cane occasionally, once or 
twice every month or two.  T. at 12.  He struggled to 
negotiate stairs and used the railing quite a bit.  T. at 12.  
T. at 16.  He believed that his inattentiveness and memory 
lapses have affected his job performance and possibly 
affected opportunities for promotions.  T. at 17-18.  He has 
joint pain in the ankles, knees, hands, and back.  T. at 19.  
He did not have this problem before contracting leishmania.  
T. at 19.  He had muscle pain primarily in the arms and legs 
with muscle twitching sometimes uncontrollably.  T. at 20.  
Nothing in particular triggers the pain, fatigue or weakness 
he experienced.  T. at 20.  He has experienced memory and 
concentration lapses since 1990.  T. at 21.  After the 
treatment in 1994, he improved.  T. at 21.  Episodes of 
memory and concentration lapses have increased in frequency.  
T. at 22.  

Multiple lay statements dated in March, April, May, and June 
2000 from co-workers and friends show that the veteran 
complained of leg and joint pain, chest pains, and exhibited 
visible discomfort when sitting down and standing up from a 
seated position.  It was known that he had been evaluated at 
hospitals for chest pain and breathing difficulty.  He was 
often forgetful and confused.  His Pastor had observed the 
veteran to be extremely tired and with a lack of energy.  The 
Pastor remarked that the veteran was not given to 
complaining.  

A June 2000 letter from his employer at Y.P.B. GMC shows that 
the veteran had used 33.5 days over the past 12-month period 
with comparable time off the previous year.  

In October 2000, Dr. D.L. noted complaints of episodic 
shooting chest pain, multiple emergency room visits with a 
negative work up, fatigue, achiness in muscles and joints, 
pain and dysesthesias toes, forgetfulness, intermittent loose 
stools.  The veteran reported seeing blood in the bowl on 
several occasions in recent weeks.  Rashes/ lesions that come 
and go.  He produced a photograph of a left arm nodule that 
came in early October 2000.  He was on no medications.  On 
examination, the left arm lesion was nearly resolved with 
small dry eschar.  He had decreased vibration in toes -- 
dysesthesias.  In May 2001, the veteran underwent a Nocturnal 
Sleep Study.  

Other evidence associated with the claims file consists of 
treatise evidence.  In brief the articles were titled The 
Impact of Infectious Diseases on the Health of U.S. Troops 
Deployed to the Persian Gulf during Operations Desert 
Shield/Desert Storm, Chronic Fatigue Syndrome, and 
Leishmaniasis - Face and Ears.  One such treatise evidence 
associated with the C-file and written by Dr. B.H. and J.B. 
is Recommendations for Treating Leishmaniasis with Sodium 
Stibogluconate (Pentostam) and Review of Pertinent Clinical 
Studies.  The document reveals that the judgment of cure 
following treatment with Pentostam is based on clinical 
criteria.  Page 296.  See also page 303.  The best indicator 
of permanent cure is freedom from a clinical relapse for at 
least six months of followup.  Reserve repeat tissue sampling 
for patients whose clinical progress is in question.  The 
results of such testing should be interpreted with caution: 
the persistence of some parasites was not necessarily a bad 
prognostic sign, and the absence of demonstrable parasites 
did not guarantee that the patient would not have a relapse.  
Page 304.  

In relevant part, treatment records from the Infectious 
Disease Clinic at VA of record at the time of the October 
2000 rating reduction, dated from July 1994, show repeated 
evaluation and treatment for upper respiratory tract 
infections, myalgias, decreased concentration, and increased 
fatigue.  Records also show a pustule on the right side of 
mouth of one week duration (April 1998 and July 1998), 
cutaneous lesion left antecubital area (October 2000), 
abdominal pain and tenderness to right and left lower 
quadrant of abdomen (with occasional diarrhea and watery 
stools) and multiple joint symptoms in July 1998, and 
generalized weakness and muscle pain in February 2000 and 
August 2000.  On clinic visits, the veteran had been 
afebrile, anicteric, without splenomegaly or lymphadenopathy.  
He had persistent joint pain with the ankles being stiff in 
the morning.  His hand pain had increased in intensity.  He 
complained of hand tremors.  



Analysis

The clinical evidence establishes that the veteran was not in 
receipt of treatment for active viscerotropic leishmaniasis 
for more than six months prior to the rating reduction 
effective January 1, 2001.  In this regard, it is noted that 
treatment with Pentostam was initiated in May 1994.  However, 
following negative bone marrow cultures, and despite the 
acknowledged possibility of recurrence, in March 1998, Dr. 
F.H. noted that the veteran's treating physician had been 
reluctant to then treat the veteran with Pentostam because of 
the considerable toxicity involved.  It was stated that an 
indefinite "watchful-waiting" approach would be continued 
until either resolution of symptoms or relapse.  In February 
2000, a VA examiner noted the veteran was status post 
treatment, but had persistent mild symptoms.  Further, in 
April 2000, Dr. D.L. reported that while he had been tempted 
to retreat the veteran with Pentostam, due to potential 
toxicity, he preferred to establish a parasitologic diagnosis 
before committing the veteran to additional toxic 
chemotherapy.

In view of the foregoing, it is clear that the clinical 
evidence of record at the time of the October 2000 rating 
reduction clearly established that the veteran did not meet 
the criteria for a 100 percent rating under Diagnostic Code 
6301 based on treatment for active disease process.  Hence, 
the Board will next consider whether a 100 percent rating was 
warranted under a closely analogous Diagnostic Code based on 
the demonstrated symptomatology of the disability at issue at 
the time of the rating reduction.  Evidence of record to 
include service medical records and post service evidence, 
private and VA, show recurrent upper respiratory complaints 
and treatment, sore throats, ear aches, myalgias, muscle 
fasciculations, persistent arthralgias, right lower quadrant 
abdominal pain, memory loss, episodic lymphadenopathy, skin 
lesions, and fatigue as early as 1985 and continuing.  

With regard to chronic fatigue, on VA examination in May 
1999, the veteran complained of chronic fatigue.  In March 
2000, Dr. F.H. noted that there was no evidence of chronic 
febrile wasting illness, but that the veteran described 
chronic fatigue.  In an April 2000 statement, Dr. D.L. noted 
the veteran continued to have waxing and waning of 
constitutional symptoms.  Despite the veteran's and his 
spouse's testimony as to symptoms, a June 2000 letter from 
his employer revealed the veteran was employed with loss of 
33.5 days over the past 12 months.  Even if it is assumed 
that all days lost from work were due to chronic fatigue, 
this is not comparable to almost complete restriction of 
routine daily activities, as contemplated for a 100 percent 
rating under Diagnostic Code 6354.  As such, material 
improvement in the disability at issue was demonstrated under 
the ordinary conditions of life, including while working.

The veteran's neurologic status has been evaluated by 
neurologists (Dr. C.F.A., Dr. D.S.G., and Dr. N.P.) in 1993, 
1995, 1999, and 2000.  The notes of Dr. C.F.A. and D.S.G. are 
summarized in letters dated in August 2001 and December 2001.  
Attempts by clinicians to distinguish his confusion and 
memory loss have resulted in tentative assessments that 
included depression, somatization, CNS infection, or possibly 
related to sleep apnea.  He had a normal EEG in June 2001.  
Efforts to isolate the cause of his back pain and myalgias 
through X-rays and EMG's have been negative or normal as 
shown in December 1993, May 1997, and November 2000.  He was 
diagnosed with acute cervical strain following an automobile 
accident in 1997.  The November 2000 EMG showed no evidence 
of generalized polyneuropathy or a motor lumbosacral 
radiculopathy.  X-rays of the veteran's cervical spine in 
1997 show early degenerative changes, however, there is no 
evidence of arthritis in the hands or knees.  Rheumatoid 
studies were negative in May 1999.  Clinical records show the 
veteran manifests arthralgias.  At one time, a diagnosis of 
fibromyalgia was considered.  

Evaluation of his abdominal symptoms by colonoscopy in 
February 1995 and November 2000 showed that he might have 
microscopic colitis or lymphocytic colitis.  CT scan of the 
abdomen in August 1998 showed a tiny right renal cyst.  
Otherwise, the abdomen and pelvis were unremarkable.  At one 
time, his right lower quadrant and left lower quadrant pain 
was considered to be the result of irritable bowel 
disease/irritable bowel syndrome or spastic colon.  

Intermittent and recurrent upper respiratory infections were 
treated empirically on multiple occasions with antibiotics 
and antihistamines as shown by treatment records from VA, 
C.C.F., and B.I.C. Hospital from 1996 to January 2000.  
Diagnostic tests in 1993 and 1997 show that the lungs were 
normal and the paranasal sinuses were normal.  The atypical 
chest pain identified by the veteran resulted in 
hospitalizations at S.E.H.C. in April 1999 and September 
1999.  The cardiac work-up was negative even though the 
veteran continued to complain of chest pain in November 1999.  

Finally, on multiple occasions the evidence demonstrated that 
the veteran presented with skin lesions, dermatitis, 
seborrhea, or eczema in 1996, 1997, 1998, 1999, and 2000.  
Multiple outbreaks were diagnosed as herpes simplex lesions 
and treated with acyclovir.  The C-file does not contain a 
culture report of any lesion.  However, the evidence of 
record contains photographs of reddened lesions on the 
veteran's face (undated), back (June 1996), and arm (October 
2000).  Service connection had not been established for 
cutaneous Leishmaniasis at the time of the October 2000 
rating reduction.

In summary, the Board notes that the demonstrated 
constitutional symptoms attributable to the disability at 
issue were shown, at the time of the October 2000 reduction 
rating action, to have undergone a material improvement that 
was attained and reasonably certain to be maintained under 
the ordinary conditions of life.  

In this case, the reduction was based upon a review of the 
veteran's medical history as then contained in the claims 
folder, to include 1999 and 2000 VA examinations, and reports 
of private and VA treatment from the time of diagnosis in 
1994.  The Board finds that the aggregated evidence 
establishes by a preponderance of the evidence that the 
improvement in constitutional symptoms actually represented 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  In the presence of evidence of 
sustained, material improvement, the rating for the veteran's 
viscerotrophic leishmaniasis could be reduced at the time of 
the October 2000 rating action.  38 C.F.R. § 3.344(a).  As 
such, it is the Board's conclusion that restoration of a 100 
percent evaluation for viscerotrophic leishmaniasis is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.103, 4.88b, Diagnostic Code 6301 (2005).


ORDER

Entitlement to restoration of a 100 percent rating for 
viscerotrophic leishmaniasis is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


